DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 1 and 17 recite “an amplifying device coupled to the non-contact antenna that is configured to generate analysis signals corresponding to the electro-magnetic field produced by the brain of the person by attenuating frequency components of the detected electro-magnetic field that are unrelated to the analysis signals, while amplifying frequency components of the detected electro-magnetic field that are related to the analysis signals” in lines 7-11 and 6-10, respectively. Claim 22 recites “generating, by an amplifying device coupled to the non-contact antenna, analysis signals corresponding to the electro-magnetic field produced by the brain of the person by attenuating frequency components of the detected electro-magnetic field that are unrelated to the analysis signals, while amplifying frequency components of the detected electro-magnetic field that are related to the analysis signals” in lines 8-12. The above limitations of generating analysis signals by attenuating and amplifying frequency components of the detected electro-magnetic field is subject matter which was not described in the specification. Although Figures 13A and 13B discloses sensors 1310, 1320, 1330 which may function to detect an electro-magnetic field, there is no disclosure of the amplification or attenuation of frequency components of the electro-magnetic field. Furthermore, paragraphs [0006] and [0010] disclose an amplifying device in relation to electrical signals, but, because electrical signals and electro-magnetic fields are not synonymous and the specification does not indicate otherwise, the attenuation and amplification of frequency components of electro-magnetic fields 
Claims 2-8 and 10-16 are rejected by virtue of their dependence from claim 1. 
Claims 18-21 are rejected by virtue of their dependence from claim 17. 
Claims 23-26 are rejected by virtue of their dependence from claim 22. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “components of the first filtered signal that are related to the analysis signals” in lines 3-4. Claim 13 also recites the same limitation in lines 3-4. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 14 will be interpreted to be “the components of the first filtered signal that are related to the analysis signals”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 10, 12-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0015801 A1 (Sharma) (previously cited) in view of US 6,493,576 B1 (Dankwart-Eder).
With regards to claim 1, Sharma discloses a device for monitoring an electrical activity generated by a brain of a person (Abstract, ¶ [0001], and Fig. 1 disclose an apparatus for monitoring neural activity by analyzing an emitted electrical or electromagnetic signal), the device comprising: a non-contact antenna that is configured to detect an electro-magnetic field produced by the brain of the person without making a contact with the person (Fig. 1 and ¶ [0024] discloses an antenna 104 configured to receive an emitted biometric, primarily electrical, signal; ¶ [0022] discloses that the emitted signals or biometric signals include any electrical and/or electromagnetic signals generated by the body as a result of an entity’s brain functions or other bodily activity, wherein the signal may be detected indirectly by the use of an antenna, without contact; ¶ [0001] discloses the electric and electromagnetic field signals being analyzed; see at least ¶¶ [0030], [0031], [0034], [0038] with regards to the antenna being configured to detect signals in a non-contact configuration), the non-contact antenna being attached to an external object that is configured to be non-wearable and separated from the person during use (¶ [0024] discloses that the antenna 104 may be a doorknob, which is attached to a door that is non-wearable and separated from the person during use; see at least ¶¶ [0030], [0031], [0034], [0038] with regards to the antenna being configured to detect signals in a non-contact configuration); and an amplifying device coupled to the non-contact antenna that is configured to generate (Fig. 1 and ¶ [0024] discloses an amplification device in the form of the combination of at least the amplifier 104 and digital filter 108 which are used in the filtering and amplification of the signal).
Although Sharma discloses the filtering and amplification of signals that need to be used in the determination of the USN (¶ [0024]) and that the features of interest include the neural activity or brain waves (¶¶ [0021]-[0022]), Sharma is silent with regards to whether the amplifying device includes: a high pass filter that is coupled to the non-contact antenna, the high pass filter configured to generate a first filtered signal, a first amplifier that is configured to receive the first filtered signal from the high pass filter and generate a first amplified signal, a second amplifier that is configured to receive the first amplified signal from the first amplifier and generate a second amplified signal, a low pass filter that is configured to receive the second amplified signal from the second amplifier and generate a second filtered signal, a third amplifier that is configured to receive the second filtered signal from the low pass filter and generate the analysis signals, and an analog-to-digital convertor that is configured to receive the analysis signals from the third amplifier and digitize the analysis signals. 
In a related system for filtering and amplifying neurophysiological signals and for improving signal amplification (Col. 2, line 26 to Col. 3, line 13 of Dankwart-Eder), Dankwart-Eder discloses an amplifying device for attenuating frequency components of (Fig. 7 and Col. 7, line 41 to Col. 8, line 43), wherein the amplifying device includes: a high pass filter that is coupled to a signal acquisition device (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a high-pass filter 2 coupled to an input), the high pass filter configured to generate a first filtered signal (Col. 8, lines 29-43 disclose high pass filter generating a first filtered signal), a first amplifier that is configured to receive the first filtered signal from the high pass filter and generate a first amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a mid-amplifier 3 which receives the signal from the high-pass filter 2), a second amplifier that is configured to receive the first amplified signal from the first amplifier and generate a second amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an isolation stage 8 which receives the signal from the mid-amplifier 3, wherein the isolation stage 8 is in the form of an isolation amplifier. The Examiner notes that, because the signal outputted by the isolation stage originates from an amplifier, the signal will necessarily be an amplified signal), a low pass filter that is configured to receive the second amplified signal from the second amplifier and generate a second filtered signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a low-pass filter 4 which receives the signal from the isolation stage 8), a third amplifier that is configured to receive the second filtered signal from the low pass filter and generate the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a post-amplifier 5 which receives the signal from the low-pass filter 4 and produces an output signal), and an analog-to-digital convertor that is configured to receive the analysis signals from the third amplifier and (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an A/D converter 6 which receives the signal from the post-amplifier 5 and provides a digitized output to an evaluation unit 7). Dankwart-Eder further discloses the advantages of the amplifying circuit in the analysis of extremely small signals and reducing signal distortion (Col. 2, line 26 to Col.3, line 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have substituted the amplifier 104 and digital filter 108 of Sharma with the amplifying device of Dankwart-Eder. Because both amplifying devices generate neurophysical signals, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide better amplification of small signals and/or to reduce signal distortion. 

	With regards to claim 2, Sharma further teaches a processor that is configured to analyze the analysis signals to detect patterns in the analysis signals corresponding to a state of the person (¶ [0019] discloses that the functions described herein are performed by a processor such as a computer, microcontroller, or an electronic data processor; ¶ [0025] discloses the determination of an entity’s USN; Abstract and ¶¶ [0040]-[0041] discloses the determination the amplitude of the harmonic frequencies which correspond to the calm or stressful states of the entity). 
	
	With regards to claim 3, Sharma further teaches that the state of the person includes at least one of an emotional state, a cognitive load state, a cognitive state, and (¶¶ [0040]-[0041] discloses the determination of a calm or stressful states which is one of an emotional, cognitive load, cognitive, or alertness state). 

	With regards to claim 5, Sharma further teaches a processor that is configured to analyze the analysis signals to detect patterns in the analysis signals corresponding to an activity of the person (¶ [0019] discloses that the functions described herein are performed by a processor such as a computer, microcontroller, or an electronic data processor; ¶ [0024] discloses the determination of a USN, which is constitutes harmonic patterns which corresponding to a neural activity of the user; see ¶ [0022] with regards to the emitted signal being neural activity). 
	
	With regards to claim 7, Sharma further teaches that the activity of the person includes moving a head or a body of the person so that the device detects whether a space monitored by the non-contact antenna is occupied or unoccupied, respectively, by the person (¶¶ [0031], [0034]-[0036] discloses the determination of a maximum amplitude of an analysis signal in relation to the users approaching and leaving the area in which the equipment can detect the entity’s signal)

	With regards to claim 10, Sharma further teaches that the non-contact antenna is configured to be located remotely from a head of the person, but adjacent to at least one of a neck, back, and gluteus of the person (¶ [0024] discloses that the antenna 104 may be a doorknob, which may be located remotely from a head but adjacent to at least one a neck, back, or gluteus of the person). 

	With regards to claim 12, the above combination teaches or suggests that the high pass filter is configured to generate the first filtered signal by attenuating frequency components of the detected electro-magnetic field, the attenuated frequency components being lower than a first cutoff frequency (Col. 8, lines 29-43 of Dankwart-Eder disclose the high pass cutoff frequency of the high pass filter 2). 

	With regards to claim 13, the above combination teaches or suggests that the first amplifier is configured to generate the first amplified signal by amplifying components of the first filtered signal that are related to the analysis signals (Col. 7, line 41 to Col. 8, line 9 of Dankwart-Eder disclose the amplification of the signal via the mid-amplifier 3, wherein the amplification will necessarily be of the components related to the outputted signals)

	With regards to claim 14, the above combination teaches or suggests that the second amplifier is configured to generate the second amplified signal by amplifying components of the first filtered signal that are related to the analysis signals (Col. 8, lines 10-18 of Dankwart-Eder disclose the isolation amplifier AD 215 which has a gain and will necessarily amplify components related to the output signals). 

	With regards to claim 15, the above combination teaches or suggests that the low pass filter is configured to generate the second filtered signal by attenuating frequency components of the second amplified signal, the attenuated frequency components being higher than a second cutoff frequency (Col. 8, lines 29-43 of Dankwart-Eder disclose the low pass cutoff frequency of the low pass filter).

With regards to claim 16, the above combination teaches or suggests that the third amplifier is configured to generate the analysis signals by amplifying components of the second filtered signal that are related to the analysis signals Col. 7, line 41 to Col. 8, line 9 of Dankwart-Eder disclose the amplification of the signal via the post-amplifier 5, wherein the amplification will necessarily be of the components related to the outputted signals).

With regards to claim 17, Sharma discloses a method for monitoring electrical activity generated by a brain of a person (Abstract, ¶¶ [0001], [0024], and Fig. 1 disclose a method for monitoring neural activity by analyzing an emitted electrical or electromagnetic signal), the method comprising: detecting, by a non-contact antenna, an electro-magnetic field produced by the brain of the person without making a contact with the person (Fig. 1 and ¶ [0024] discloses receiving an emitted biometric, primarily electrical, signal with an antenna 104; ¶ [0022] discloses that the emitted signals or biometric signals include any electrical and/or electromagnetic signals generated by the body as a result of an entity’s brain functions or other bodily activity, wherein the signal may be detected indirectly by the use of an antenna, without contact; ¶ [0001] discloses the electric and electromagnetic field signals being analyzed; see at least ¶¶ [0030], [0031], [0034], [0038] with regards to the antenna being configured to detect signals in a non-contact configuration), the non-contact antenna being attached to an external object that is configured to be non-wearable and separated from the person during use (¶ [0024] discloses that the antenna 104 may be a doorknob, which is attached to a door that is non-wearable and separated from the person during use; see at least ¶¶ [0030], [0031], [0034], [0038] with regards to the antenna being configured to detect signals in a non-contact configuration); and generating, by an amplifying device coupled to the non-contact antenna, analysis signals corresponding to the electro-magnetic field generated produced by the brain of the person by attenuating frequency components of the detected electro-magnetic field that are unrelated to the analysis signals, while amplifying frequency components of the detected electro-magnetic field that are related to the analysis signals (Fig. 1 and ¶ [0024] discloses filtering and amplifying analysis signals with an amplification device in the form of the combination of at least the amplifier 104 and digital filter 108 to obtain harmonics appropriate to a determination of the USN; the examiner notes that the analysis signals correspond to the emitted signal 102).
Although Sharma discloses the filtering and amplification of signals that need to be used in the determination of the USN (¶ [0024]) and that the features of interest include the neural activity or brain waves (¶¶ [0021]-[0022]), Sharma is silent with regards to: generating a first filtered signal by a high pass filter that is coupled to the non-contact antenna, receiving the first filtered signal from the high pass filter, and 
In a related system for filtering and amplifying neurophysiological signals and for improving signal amplification (Col. 2, line 26 to Col. 3, line 13 of Dankwart-Eder), Dankwart-Eder discloses an amplifying device for attenuating frequency components of the detected field that are unrelated to the brain signal and amplifying frequency components of the detected field that are related to the brain signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 43), wherein the amplifying device includes: a high pass filter that is coupled to a signal acquisition device (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a high-pass filter 2 coupled to an input), the high pass filter configured to generate a first filtered signal (Col. 8, lines 29-43 disclose high pass filter generating a first filtered signal), a first amplifier that is configured to receive the first filtered signal from the high pass filter and generate a first amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a mid-amplifier 3 which receives the signal from the high-pass filter 2), a second amplifier that is configured to receive the first amplified signal from the first amplifier and generate a second amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an isolation stage 8 which receives the signal from the mid-amplifier 3, wherein the isolation stage 8 is in the form of an isolation amplifier. The Examiner notes that because the signal outputted by the isolation stage originates from an amplifier, the signal will necessarily be an amplified signal), a low pass filter that is configured to receive the second amplified signal from the second amplifier and generate a second filtered signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a low-pass filter 4 which receives the signal from the isolation stage 8), a third amplifier that is configured to receive the second filtered signal from the low pass filter and generate the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a post-amplifier 5 which receives the signal from the low-pass filter 4 and produces an output signal), and an analog-to-digital convertor that is configured to receive the analysis signals from the third amplifier and digitize the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an A/D converter 6 which receives the signal from the post-amplifier 5 and provides a digitized output to an evaluation unit 7). Dankwart-Eder further discloses the advantages of the amplifying circuit in the analysis of extremely small signals and reducing signal distortion (Col. 2, line 26 to Col.3, line 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have substituted the amplifier 104 and digital filter 108 of Sharma with the amplifying device of Dankwart-Eder. Because both amplifying devices generate neurophysical signals, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide better amplification of small signals and/or to reduce signal distortion. 

With regards to claim 18, Sharma teaches placing the non-contact antenna toward a head or a body of the person from a distance without physically touching the person (¶ [0024] discloses that the antenna 104 may be a doorknob, which is positioned toward the person such that the antenna 104 receives the emitted signal 102; see at least ¶¶ [0030], [0031], [0034], [0038] with regards to the antenna being configured to detect signals in a non-contact configuration). 

With regards to claim 19, the above combination teaches or suggests the attenuating the frequency components comprises filtering by the low pass filter (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 of Dankwart-Eder discloses the low-pass filter 4), an analysis signal portion having frequency components relevant to a brain electrical activity from the detected electro-magnetic field by attenuating unrelated frequency components (Col. 7, line 41 to Col. 8, line 18 of Dankwart-Eder disclose the generation of the brain signals based on the low-pass filtering). 

With regards to claim 22, Sharma discloses a non-transitory computer readable medium storing computer readable instruction thereon that, when executed, causes the computer to perform a method a method for monitoring electrical activity generated by a brain of a person (¶ [0019] discloses that the functions described herein are performed by a processor sin accordance with code; Abstract, ¶¶ [0001], [0024], and Fig. 1 disclose a method for monitoring neural activity by analyzing an emitted electrical or electromagnetic signal), the method comprising: detecting, by a non-contact antenna, an electro-magnetic field produced by the brain of the person (Fig. 1 and ¶ [0024] discloses receiving an emitted biometric, primarily electrical, signal with an antenna 104; ¶ [0022] discloses that the emitted signals or biometric signals include any electrical and/or electromagnetic signals generated by the body as a result of an entity’s brain functions or other bodily activity, wherein the signal may be detected indirectly by the use of an antenna, without contact; ¶ [0001] discloses the electric and electromagnetic field signals being analyzed; see at least ¶¶ [0030], [0031], [0034], [0038] with regards to the antenna being configured to detect signals in a non-contact configuration), the non-contact antenna being attached to an external object that is configured to be non-wearable and separated from the person during use (¶ [0024] discloses that the antenna 104 may be a doorknob, which is attached to a door that is non-wearable and separated from the person during use; see at least ¶¶ [0030], [0031], [0034], [0038] with regards to the antenna being configured to detect signals in a non-contact configuration); and generating, by an amplifying device coupled to the non-contact antenna, analysis signals corresponding to the electro-magnetic field generated produced by the brain of the person by attenuating frequency components of the detected electro-magnetic field that are unrelated to the analysis signals, while amplifying frequency components of the detected electro-magnetic field that are related to the analysis signals (Fig. 1 and ¶ [0024] discloses filtering and amplifying analysis signals with an amplification device in the form of the combination of at least the amplifier 104 and digital filter 108 to obtain harmonics appropriate to a determination of the USN; the examiner notes that the analysis signals correspond to the emitted signal 102).

In a related system for filtering and amplifying neurophysiological signals and for improving signal amplification (Col. 2, line 26 to Col. 3, line 13 of Dankwart-Eder), Dankwart-Eder discloses an amplifying device for attenuating frequency components of the detected field that are unrelated to the brain signal and amplifying frequency components of the detected field that are related to the brain signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 43), wherein the amplifying device includes: a high pass filter that is coupled to a signal acquisition device (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a high-pass filter 2 coupled to an input), the high pass filter configured to generate a first filtered signal (Col. 8, lines 29-43 disclose high pass filter generating a first filtered signal), a first amplifier that is configured to receive the first filtered signal from the high pass filter and generate a first amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a mid-amplifier 3 which receives the signal from the high-pass filter 2), a second amplifier that is configured to receive the first amplified signal from the first amplifier and generate a second amplified signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an isolation stage 8 which receives the signal from the mid-amplifier 3, wherein the isolation stage 8 is in the form of an isolation amplifier. The Examiner notes that because the signal outputted by the isolation stage originates from an amplifier, the signal will necessarily be an amplified signal), a low pass filter that is configured to receive the second amplified signal from the second amplifier and generate a second filtered signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a low-pass filter 4 which receives the signal from the isolation stage 8), a third amplifier that is configured to receive the second filtered signal from the low pass filter and generate the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose a post-amplifier 5 which receives the signal from the low-pass filter 4 and produces an output signal), and an analog-to-digital convertor that is configured to receive the analysis signals from the third amplifier and digitize the analysis signals (Fig. 7 and Col. 7, line 41 to Col. 8, line 18 disclose an A/D converter 6 which receives the signal from the post-amplifier 5 and provides a digitized output to an evaluation unit 7). Dankwart-Eder further discloses the advantages of the amplifying circuit in the analysis of extremely small signals and reducing signal distortion (Col. 2, line 26 to Col.3, line 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have substituted the amplifier 104 and digital filter 108 of Sharma with the amplifying device of Dankwart-Eder. . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Dankwart-Eder, as applied to claim 2 above, and further in view of US 2012/0265080 A1 (Yu) (Previously cited)
With regards to claim 4, Sharma teaches raising an alarm when an entity is in an abnormal mental state (¶ [0041]). However, Sharma is silent regarding whether when the processor detects a pattern corresponding to a predetermined state of the person, the processor transmits an action signal to another device to take a subsequent action. 
In a related system for determining states of a user using neural signals, Yu teaches detecting a pattern corresponding to a predetermined state (¶ [0041] discloses determination of an indication of drowsiness based on brain wave activity, which is a pattern corresponding to a predetermined state), and transmitting an action signal to another device to take a subsequent action in response to the detecting (¶ [0042] discloses providing corresponding counter measures in the form of an audible warning, visual warning, and/or a tactile counter measure which require specific devices). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alarm generation of Sharma . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Dankwart-Eder, as applied to claim 5 above, and further in view of WO 2016/115982 A1 (Liu) (Previously cited). 
Regarding claim 6, Sharma is silent regarding whether the activity of the person in proximity to the non-contact sensor includes moving a head of the person in an affirmative gesture or a negative gesture.  
In a related gesture identifying system, Liu teaches the detecting moving a head of the person in an affirmative gesture or a negative gesture in brainwave readings (Page 9, line 7 to Page 10, line 5; see Figs. 2b and 2c). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detected patterns of Sharma to incorporate the patterns caused by head nodding or shaking as taught by Liu. The motivation would have been to determine head movements of the entity, thereby providing a more complete diagnostic analysis of the entity. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Dankwart-Eder, as applied to claim 5 above, and further in view of US 2012/0265080 A1 (Yu) (Previously cited)
With regards to claim 8, Sharma is silent regarding whether when the processor detects the patterns corresponding to the activity of the person, the processor transmits an action signal to another device to take a subsequent action. 
In a related system for determining brain activity of a user using neural signals, Yu teaches detecting a pattern corresponding to an activity (¶ [0041] discloses determination of an indication of drowsiness based on brain wave activity, which is a pattern corresponding to a brain wave activity of the user), and transmitting an action signal to another device to take a subsequent action in response to the detecting (¶ [0042] discloses providing corresponding counter measures in the form of an audible warning, visual warning, and/or a tactile counter measure which require specific devices). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Sharma such that when it detects a pattern corresponding to drowsiness, the processor transmits an action signal to another device to take a subsequent action as taught by Yu. The motivation would have been to provide a more accurate analysis of the neural activity of the entity, and provide an alarm in response to the analysis so that other users could be notified. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Dankwart-Eder, as applied to claim 1 above, and in view of US 6,073,039 A (Berson) (previously cited). 
Regarding claim 11, Sharma teaches that the antenna may be any piece of metal and need not have properties and/or shapes normally associated with receiving radio frequency signals from other electronic equipment (¶ [0024]). However, Sharma fails to teach that the non-contact sensor is configured in a least one of a bar array configuration and a concentric ring array configuration.
In a related electrode assembly, Berson teaches a sensor configured in a least one of a bar configuration and a concentric ring configuration (Fig. 7). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna of Sharma to incorporate a concentric ring configuration as taught by Berson. The motivation would have been to provide an antenna configuration that best detects a signal depending on the location of the electrodes, the user, and other environmental factors. 

Claims 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Dankwart-Eder, as applied to claim 19 above, and in view of US 2012/0232410 A1 (Freer) (previously presented).

Regarding claim 20, the above combination is silent regarding whether the low pass filter has a cutoff frequency within a range of 20 Hz to 40 Hz.  
In a related brain activity monitoring device, Freer teaches a low pass filter in a brain-wave analyzing circuit which has a cutoff frequency within the range of 20 Hz to 40 Hz (Freer: Claim 4, support found in ¶ [0032]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutoff frequency of the low pass filter of the combination of Sharma and Dankwart-Eder to incorporate that it within the range of 20 Hz to 40 Hz as taught by Freer. The motivation would have been to provide a cutoff frequency that better filters out signals that are irrelevant to the brain waves of interest. 

Regarding claim 21, Sharma teaches that the neural activity in the electro-magnetic field includes heart electrical activity (¶¶ [0021], [0030] of Sharma). However, the above combination fails to teach adaptively determining heart rate signals of the person from the electro-magnetic field, wherein the analysis signal portion is filtered to produce the analysis signals including frequency components relevant to the brain electrical activity while attenuating the unrelated frequency components by employing the determined heart rate signals to actively cancel heart rate signal components from the electro-magnetic field.  
In a related EEG device, Freer teaches adaptively determining heart rate signals of a person from electrical signals, wherein an analysis signal portion is filtered to produce analysis signals including frequency components relevant to the brain electrical activity while attenuating the unrelated frequency components comprises employing the determined heart rate signals to actively cancel heart rate signal components from the electrical signals (Freer: Claim 5, support found in Fig. 3 and ¶ [0044]-[0047]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of the electromagnetic field determined by Sharma to incorporate adaptively determining heart rate signals and actively cancelling the heart rate signal components as taught by Freer. . 

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Dankwart-Eder, as applied to claim 22 above, and in view of Freer. 
With regards to claim 23, the above combination teaches or suggests processing the detected electro-magnetic field to produce at least one bandpass filtered state (Fig. 7 of Dankwart-Eder discloses that the signal is filtered with both low-pass and high-pass filters, which produces a bandpass filtered signal). However, the above combination fails to teach that the bandpass filtered state indicates a signal representative of a magnitude with a predetermined frequency range as an indication of the physiological state of the person. 
In a related device for monitoring neural activity, Freer teaches processing a signal to produce at least one bandpass filtered state indicating a signal representative of a magnitude within a predetermined frequency range as an indication of the physiological state of the person (¶¶ [0036]-[0037]: beta and theta bandpass filters are used to determine beta and theta components of an EEG reading, wherein the magnitudes of the frequencies within the bandpass are indicators of a user’s attention; also see at least ¶¶ [0006], [0023]), wherein the at least one bandpass filtered state indicating the signal is an intention indicating signal and the method further comprises processing the raw signals to produce at least one bandpass filtered attention indicating another signal representative of another magnitude within a another predetermined frequency range as an indication of the person's level of (¶¶ [0036]-[0037]: theta and beta bandpass filters are used for determining theta waves and beta waves, which are used to derive an attention-indicating and alertness signal).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of the combination of Sharma and Dankwart-Eder to incorporate the at least one bandpass filter as taught by Freer. The motivation would have been to determine separate brainwave components that can be used to provide a more accurate diagnostic analysis of the patient.  

Regarding claim 24, the above combination teaches or suggests that processing the detected electro-magnetic field to produce the at least one bandpass filtered state indicating the signal representative of the magnitude within the predetermined frequency range as the indication of the physiological state of the person further comprises: bandpass filtering the detected electro-magnetic field to produce bandpass limited signals within the predetermined frequency range (the filter of Sharma as modified by Freer; see Freer: ¶ [0036]); and analyzing the bandpass limited signals to determine a magnitude as the at least one bandpass filtered state indicating the signal (the filter of Sharma as modified by Freer; see Freer: ¶ [0036]: signal magnitudes are determined).  

Regarding claim 25, the above combination is silent regarding whether bandpass filtering the electro-magnetic field includes applying a low pass filter ahead of a bandpass filter. 
(Fig. 1 depicts electrical signal applied to a low pass filter 62 prior to being applied to the bandpass filters 84 and 86). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the order of the filters of the combination to incorporate that the low pass filter is applied ahead of a bandpass filter as taught by Freer. The motivation would have been to provide a cleaner signal for analysis. 

Regarding claim 26, Sharma teaches that the neural activity in the electro-magnetic field includes heart electrical activity (¶¶ [0021], [0030] of Sharma). However, the above combination fails to teach actively determining heart rate signals of the person from the detected electro-magnetic field, wherein processing the detected electromagnetic field to produce the at least one bandpass filtered state indicating the signal representative of the magnitude within the predetermined frequency range as the indication of the physiological state of the person comprises employing the determined heart rate signals to actively attenuate heart rate signal components from the raw signals.
In a related device for monitoring a neural activity, Freer teaches actively determining heart rate signals of the person from the electrical signals, wherein processing signals to produce an at least one bandpass filtered state indicating the signal representative of a magnitude within the predetermined frequency range as the indication of the physiological state of the person comprises employing the determined (Freer: Claim 11, support found in Fig. 3 and ¶ [0044]-[0047]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filtering method of the combination of Sharma and Dankwart-Eder to incorporate actively determining heart rate signals of the person and actively attenuating heart rate signal components from the as taught by Freer. The motivation would have been to filter out the ECG signals from the neural signals so that the analysis of the brain waves is more accurate. 

Response to Arguments
	Objections to Claims
	The objections to the claims were withdrawn. 
	Prior Art Rejections
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Dankwart-Eder discloses, in a related system for filtering and amplifying neurophysiological signals and for improving signal amplification (Col. 2, line 26 to Col. 3, line 13 of Dankwart-Eder), an amplifying device for attenuating frequency components of the detected field that are unrelated to the brain signal and amplifying frequency components of the detected field that are related to the brain signal (Fig. 7 and Col. 7, line 41 to Col. 8, line 43), wherein the amplifying device includes: a high 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791